            Case 1:20-cr-00354-LJL Document 30
                                            31 Filed 03/02/21 Page 1 of 2



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100


       REQUEST GRANTED.                                                                             WRITER'S DIRECT DIAL NO.
       The deadline for defendant to surrender                                                                (212) 849-7364
       to the Bureau of Prisons is extended until                                                   WRITER'S EMAIL ADDRESS
       April 19, 2021.                                                                         alexspiro@quinnemanuel.com

                      3/2/2021

March 1, 2021


VIA ECF
The Honorable Lewis J. Liman
The United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312


Re:      United States v. Guzzone, 20-cr-00354 (CM)

Dear Judge Liman:

        On behalf of defendant Anthony Guzzone, I write to respectfully request the
postponement of his March 19, 2021 deadline to surrender to the Bureau of Prisons to begin
service of the 38 month sentence of imprisonment your Honor imposed on January 20, 2021
(Dkt. 26.)




        Mr. Guzzone accordingly respectfully requests that his deadline to surrender to the
Bureau of Prisons be postponed for 30 days, until April 19, 2021,
                                                                                 . Mr. Guzzone
will thereafter provide a status update to the Court during the first week of April 2021,
                                     We have conferred with the government, AUSA David
Lewis, as well as Mr. Guzzone’s supervising officer, Nick Zotti, neither of whom oppose this
request. Thank you for your consideration of this matter.

      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE C ITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
          Case 1:20-cr-00354-LJL Document 30
                                          31 Filed 03/02/21 Page 2 of 2




Respectfully,




Alex Spiro



cc:    Counsel of record




                                        2
